--------------------------------------------------------------------------------

Exhibit 10.6



FOURTH SUPPLEMENTAL INDENTURE


THIS FOURTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), is made and
entered into as of November 1, 2018, by and among TRINITY INDUSTRIES, INC., a
Delaware corporation (the “Company”), TRINITY HIGHWAY PRODUCTS, LLC, a Delaware
limited liability company and wholly owned subsidiary of the Company (the
“Guaranteeing Subsidiary”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
trustee under the Indenture referred to below (the “Trustee”). All capitalized
terms used but not otherwise defined herein shall have the meaning given to such
terms in the Indenture (as defined below).


W I T N E S S E T H


WHEREAS, the Company has executed and delivered to the Trustee that certain
Indenture dated as September 25, 2014 (the “Base Indenture”), as amended by that
certain First Supplemental Indenture dated as of September 25, 2014, by and
among the Company, the Guarantors and Trustee (the “First Supplemental
Indenture”), as further amended by that certain Second Supplemental Indenture
dated as of March 24, 2015, by and among the Company, Trinity Meyer Utility
Structures, LLC, a Delaware limited liability company, and Trustee (the “Second
Supplemental Indenture”), and as further amended by that certain Third
Supplemental Indenture dated as of April 20, 2017, by and among the Company,
Trinity Structural Towers, Inc., a Delaware corporation, and Trustee (the “Third
Supplemental Indenture”, and together with the Base Indenture, the First
Supplemental Indenture and the Second Supplemental Indenture, collectively, the
“Indenture”), pursuant to which the Company issued its 4.550% Senior Notes due
2024 (collectively, the “Notes”);


WHEREAS, Section 10.10 of the Base Indenture provides that, if any Subsidiary of
the Company becomes a guarantor under the Bank Credit Agreement, then the
Company shall promptly cause such Subsidiary to become a Guarantor under the
Indenture, and such Guaranteeing Subsidiary shall execute and deliver to the
Trustee a supplemental indenture pursuant to which such Guaranteeing Subsidiary
shall unconditionally guarantee the full and punctual payment of all amounts
payable under the Indenture and under the Securities of any series, including
the Notes on the terms and conditions set forth herein;


WHEREAS, Article VI of the First Supplemental Indenture incorporates Article 10
of the Base Indenture and provides that Article 10 is expressly made applicable
to the Notes;


WHEREAS, pursuant to Section 9.01(g) of the Base Indenture, the Company and the
Trustee are authorized to execute and deliver this Supplemental Indenture
without notice to or the consent of any holder of any Securities including the
Notes;


WHEREAS, the Company has furnished the Trustee with an Officers’ Certificate,
resolution of its Board of Directors, and an Opinion of Counsel complying with
the requirements of Sections 9.05,
11.03 and 11.04 of the Base Indenture; and


WHEREAS, all things necessary to make this Supplemental Indenture a valid
agreement of the Company, the Guaranteeing Subsidiary and Trustee, and a valid
amendment to the Indenture have been done.


NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed for the equal and proportionate benefit of all
Holders of the Notes, as follows:



--------------------------------------------------------------------------------

SECTION 1.     AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees
to provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Indenture including but not limited to Article 10 of the Base
Indenture and Article VI of the First Supplemental Indenture, and shall be
deemed as a “Guarantor” thereunder for all purposes under the Indenture.


SECTION 2.     NO RECOURSE AGAINST OTHERS. No director, officer, employee,
incorporator or stockholder of the Company or any Guarantor, as such, will have
any liability for any obligations of the Company or the Guarantors under the
Securities of any Series, the Notes, or the Indenture. nor for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Securities, including the Notes, waives and releases all such
liability. Such waiver and release are part of the consideration for issuance of
Securities of any Series under the Indenture. The waiver may not be effective to
waive liabilities under the federal securities laws.


SECTION 3.    EFFECTIVENESS. Upon the execution and delivery of this
Supplemental Indenture between the Company, the Guaranteeing Subsidiary and the
Trustee, this Supplemental Indenture shall become effective, and the Indenture
and the Notes shall be supplemented in accordance herewith, and this
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder of Securities, including the Notes, heretofore or hereafter
authenticated and delivered under the Indenture shall be bound hereby.


SECTION 4.    RATIFICATION OF INDENTURE. The Indenture as specifically amended
by this Supplemental Indenture is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Supplemental Indenture shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any party hereto under the Indenture or any other document related thereto nor
constitute a waiver of any provision thereof.


SECTION 5.    GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL  BE  GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.


SECTION 6.      HEADINGS, ETC. Section headings of this Supplemental Indenture
are inserted for convenience of reference only and are not to be considered part
of this Supplemental Indenture for any other purpose.


SECTION 7.     COUNTERPARTS. This Supplemental Indenture may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract. Delivery of an
executed counterpart of a signature page to this Supplemental Indenture by
facsimile shall be effective as delivery of a manually executed counterpart of
this Supplemental Indenture.


SECTION 8.    TRUSTEE NOT RESPONSIBLE FOR  RECITALS.  The recitals contained
herein  shall be taken as the statements of the Company, and the Trustee shall
not assume any responsibility for their correctness. Trustee makes no
representations as to the validity or sufficiency of this Supplemental
Indenture.


[Remainder of Page Intentionally Left Blank;
Signature Page Follows.]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.



 
GUARANTEEING SUBSIDIARY:
     
TRINITY HIGHWAY PRODUCTS, LLC
     
By:
/s/ C. Lance Davis
     
C. Lance Davis
   
Vice President and Treasurer
       
COMPANY:
     
TRINITY INDUSTRIES, INC.
     
By:
/s/ C. Lance Davis
     
C. Lance Davis
   
Vice President, Finance and Treasurer



Signature Page to
Fourth Supplemental Indenture


3

--------------------------------------------------------------------------------

 
TRUSTEE:
     
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Trustee
       
By:
/s/ John C. Stohlmann
     
John C. Stohlmann
   
Vice President



Signature Page to
Fourth Supplemental Indenture




4

--------------------------------------------------------------------------------